DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MIGUEL A. ENRIQUEZ,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1730

                          [September 12, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2015-CF-008949-AXXX-MB.

   Miguel A. Enriquez, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.